      Case 2:17-cv-00032-RJS-DBP Document 127 Filed 06/03/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH
                                  CENTRAL DIVISION

Utah Physicians for a Healthy Environment, Inc., )
                                                 )
                            Plaintiff,           )
       v.                                        )
                                                 )
Diesel Power Gear LLC, 4X4 Anything LLC,         )         Case No. 2:17-cv-32-RJS-DBP
B&W Auto LLC d/b/a Sparks Motors LLC,            )
David W. Sparks, Joshua Stuart and               )
Keaton Hoskins,                                  )
                                                 )
                            Defendants.          )
                                                 )

                     JOINT MOTION FOR SETTLEMENT CONFERENCE

       The parties jointly move for a settlement conference pursuant to Local Rule 16-3, in

the interest of resolving the remaining issues in this case.


       DATED this 3rd day of June, 2019.
                                            Respectfully submitted,


                                             /s Reed Zars
                                            Reed Zars, Esq.
                                            reed@zarslaw.com
                                            Attorney at Law
                                            910 Kearney Street
                                            Laramie, WY 82070
                                            (307) 760-6268


                                             s/ Cole Cannon
                                            Cole Cannon
                                            cole@cannonlawgroup.com
                                            Janet Conway
                                            janet@cannonlawgroup.com
                                            Cannon Law Group
                                            53 South 600 East
                                            Salt Lake City, Utah 84102
                                            (801) 363-2999
